Title: To Thomas Jefferson from T. H. Backer, 10 July 1806
From: Backer, T. H.
To: Jefferson, Thomas


                        
                            Amsterdam 10th. July 1806
                        
                        Invoice of One Box Containing Books, Shipped agreable to order and for Account & Risk of Messrs. Mayer
                            & Brantz Merchants of Baltimore, and Citizens of the United States of America, on board the American Ship Lovely
                            Nan Capt: Andrew Coffin, bound to Baltimore, marked as in margin, to wit.
                  
                     
                        
                           MB
                           One Box Containing Several Books, according to Bills Sent herewith, viz
                           
                           
                           
                        
                        
                           
                           Amount of Bill for President Jefferson
                           
                           
                           ƒ340.
                           —
                           —
                        
                        
                           
                           
                               ditto of do Bishop Madison
                           }
                           Williamsburg
                           
                           
                           376.
                           10.
                           —
                        
                        
                           
                           
                               & profesor Girardin
                           
                           
                        
                        
                           
                           
                               ditto of do M.  Abm. Bradley Federalcity
                           42.
                           10.
                           —.
                        
                        
                           
                           
                               ditto of do Name Unknown
                           58.
                           —.
                           —
                        
                        
                           
                           
                           817
                           —
                           —
                        
                        
                           
                           Charges
                           
                           
                           
                        
                        
                           
                           Outward duties, permits passes &et
                           
                           ƒ26.10.—
                           
                           
                           
                        
                        
                           
                           Shipping, Charges, boathire &et
                           
                           1.10.—
                           
                           
                           
                        
                        
                           
                           Consular Certificate of property
                           
                           3.10.—
                           
                           
                           
                        
                        
                           
                           Premium of Insurance against all risks Amd
                           
                           
                           
                           
                           
                        
                        
                           
                           
                                 Account on ƒ950 at 7 pct 
                           ƒ66.10.—
                           }
                           67.10.—
                           
                           
                           
                        
                        
                           
                           
                                 
                                 Policy
                           1.—
                           99.
                           —.
                           —.
                        
                        
                           
                           
                           
                           
                           ƒ916.
                           —.
                           —
                        
                        
                           
                           Commission at 2 pct
                           
                           
                           18.
                           6.
                           —.
                        
                        
                           
                           For which I Charge Messr Mayer & Brantz
                           }
                           ƒ934.
                           6.
                           —
                        
                        
                           
                           
                           in Account
                           
                        
                     
                  
                  ƒ848.10. = $373.34. a 15 pct $56.— 
                  
                        
                            Errors Excepted
                     T H Backer
                            
                        
                    
                     
                        duplicate
                     
                     Exd. Nov. 10. 1806. 
                     W L Duese
                     
                  
               